—Order, Supreme Court, Bronx County (Barry Salman, J.), entered April 10, 1997, which, inter alia, granted plaintiffs’ motion for class certification, unanimously affirmed, without costs.
The motion court properly decided the class-certification issue in plaintiffs’ favor. Plaintiffs’ largely undisputed factual showing was sufficient to establish the class certification criteria of CPLR 901, including the disputed numerosity requirement (see, Friar v Vanguard Holding Corp., 78 AD2d 83, 96; Robidoux v Celani, 987 F2d 931, 935). We note that, should further discovery reveal that the class is not as numerous as it appears from the record as it now stands or that class certification is otherwise inappropriate, defendants may move to decertify the class (see, Shergill v TWR Express, 236 AD2d 310). The motion for class certification was timely, since it was made within 60 days of defendants’ service of their responsive pleadings (see, CPLR 902). We have considered defendant’s remaining contention and find it to be without merit. Concur— Sullivan, J. P., Rosenberger, Ellerin, Nardelli and Andrias, JJ.